        A. IN THE UNITED STATES DISTRICT COURT

               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    HECTOR VALENTINE,                                      No. 4:19-CV-00914

                 Petitioner,                               (Judge Brann)

         v.

    UNITED STATES OF AMERICA,

                 Respondent.

                                MEMORANDUM OPINION

                                          JULY 2, 2019

I.      BACKGROUND

        In 2012, Hector Valentine pled guilty to conspiracy to distribute cocaine base,

in violation of 18 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846.1 The sentencing court

determined that Valentine qualified as a career offender and sentenced him to 210

months’ imprisonment; the United States Court of Appeals for the Second Circuit

dismissed Valentine’s appeal as barred by an appellate waiver contained in the plea

agree.2 Valentine’s subsequent 28 U.S.C. § 2255 motion was denied.3




1
     Doc. 1 at 12.
2
     Id.; United States v. Valentine, No. 12-3338 (2d Cir., Doc. 80).
3
     Doc 1 at 12-13.
          Valentine has now filed a 28 U.S.C. § 2241 petition with this Court in which

he argues that he is entitled to a sentence reduction pursuant to Amendment 782 to

the U.S. Sentencing Guidelines Manual.4          Specifically, Valentine asserts that,

although he was previously denied a sentencing reduction because he was sentenced

as a career offender—and therefore Amendment 782 offered him no relief—he no

longer qualifies as a career offender in light of Mathis v. United States, 136 S. Ct.

2243 (2016) and United States v. Townsend, 897 F.3d 66 (2d Cir. 2018).5 Valentine

also asserts that he is actually innocent of his crime of conviction because there was

insufficient evidence of intent to distribute the cocaine base.6


II.       DISCUSSION

          Although federal law generally requires that, when evaluating a § 2241

petition, district courts “issue an order directing the respondent to show cause why

the writ should not be granted,” courts need not do so if “it appears from the

application that the applicant or person detained is not entitled thereto.”7 Thus, “a

district court is authorized to dismiss a [§ 2241] petition summarily when it plainly




4
      Doc. 1 at 1-2.
5
      Id. at 5.
6
      Id. at 5-6.
7
      28 U.S.C. § 2243.


                                            2
appears from the face of the petition and any exhibits annexed to it that the petitioner

is not entitled to relief in the district court.”8

        Valentine challenges the validity of his criminal conviction and sentence, not

its execution.9 Although Valentine brings this challenge in a § 2241 petition,

“[m]otions pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners can challenge their convictions or sentences.”10 Thus, “a federal prisoner

may resort to § 2241 only if he can establish that ‘the remedy by motion [under

§ 2255] is inadequate or ineffective to test the legality of his detention.’”11

        As the United States Court of Appeals for the Third Circuit has explained,

“[a] § 2255 motion is inadequate or ineffective only where the petitioner

demonstrates that some limitation of scope or procedure would prevent a § 2255

proceeding from affording him a full hearing and adjudication of his wrongful




8
     Lonchar v. Thomas, 517 U.S. 314, 320 (1996) (internal quotation marks omitted).
9
     “In order to challenge the execution of his sentence under § 2241, [Valentine] would need to
     allege that BOP’s conduct was somehow inconsistent with a command or recommendation in
     the sentencing judgment.” Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012). Valentine’s
     challenge to his career offender designation and allegation that a subsequent amendment to the
     Sentencing Guidelines entitles him to a sentence reduction clearly does not meet this threshold.
     See, e.g., Barnett v. United States, 445 F. App’x 491, 492-93 (3d Cir. 2011) (holding that
     challenge to career offender classification and assertion “that Amendment . . . to the Sentencing
     Guidelines warrants a reduction in his sentence” not cognizable in § 2241 petition); Fillingham
     v. United States, 867 F.3d 531, 539 (5th Cir. 2017) (same).
10
     Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002).
11
     Bruce v. Warden Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017) (quoting 28 U.S.C.
     § 2255(e)).


                                                  3
detention claim.”12 “It is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.”13

           Accordingly,

           [The Third] Circuit permits access to § 2241 when two conditions are
           satisfied: First, a prisoner must assert a claim of actual innocence on the
           theory that he is being detained for conduct that has subsequently been
           rendered non-criminal by an intervening Supreme Court decision’ and
           our own precedent construing an intervening Supreme Court
           decision—in other words, when there is a change in statutory caselaw
           that applies retroactively in cases on collateral review. And second, the
           prisoner must be otherwise barred from challenging the legality of the
           conviction under § 2255. Stated differently, the prisoner has had no
           earlier opportunity to challenge his conviction for a crime that an
           intervening change in substantive law may negate. It matters not
           whether the prisoner’s claim was viable under circuit precedent as it
           existed at the time of his direct appeal and initial § 2255 motion. What
           matters is that the prisoner has had no earlier opportunity to test the
           legality of his detention since the intervening Supreme Court decision
           issued.14

The Savings Clause of § 2255 is jurisdictional; if a petitioner improperly challenges

his federal conviction under § 2241 when the underlying claim does not fit within

the Savings Clause, the petition must be dismissed.15

           When evaluated under this standard, Valentine’s claim does not fit within the

Savings Clause, and this Court therefore lacks jurisdiction to consider his § 2241



12
     Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002).
13
     Id.
14
     Bruce, 868 F.3d at 180 (citations and internal quotation marks omitted).
15
     See id. at 183 (noting the jurisdictional nature of the Savings Clause inquiry).


                                                  4
petition. First, although Valentine claims actual innocence, he does not assert that

his conduct has “been rendered non-criminal by an intervening Supreme Court

decision.”16 To the contrary, any actual-innocence-argument based on insufficiency

of the evidence would have been available to Valentine during his direct appeal.

Second, as this Court noted in dismissing Valentine’s previous § 2241 petition, his

assertion related to a sentencing enhancement or subsequent amendment to the

Sentencing Guidelines does not fit within the narrow exception afforded by the

Savings Clause.17 Finally, not only did Valentine have an “earlier opportunity to

challenge his conviction,”18 but he raised a substantially identical claim in his § 2255

motion and argued that he is not a career offender because one of his predicate

offenses no longer qualifies as a controlled substance offense.19 Consequently,

Valentine may not pursue his claim in a § 2241 petition.

III.     CONCLUSION

         Valentine’s claim does not fit within 28 U.S.C. § 2255(e)’s Savings Clause,

and this Court therefore lacks jurisdiction over his petition. Valentine’s § 2241

petition must therefore be dismissed.




16
     Id. at 180.
17
     Valentine v. Spaulding, No. 4:17-CV-1770, 2017 WL 6336615, at *2 (M.D. Pa. Dec. 12, 2017).
18
     Bruce, 868 F.3d at 180.
19
     Doc. 1 at 13.


                                               5
An appropriate Order follows.



                                    BY THE COURT:



                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge




                                6
